Judgment unanimously affirmed without costs. Memorandum: Supreme Court properly granted defendant’s motion for summary judgment dismissing the complaint. It is undisputed that plaintiffs injury occurred on a brick walkway owned by the Village of Ilion. Liability may not be imposed upon defendant, as the abutting owner, for the allegedly defective condition of the walkway in the absence of proof that defendant created the condition or used the walkway for a special purpose that resulted in plaintiffs injury (see, Reid v Auto Tune Ctrs., 202 AD2d 1047; Mackain v Pratt, 182 AD2d 967, 968). Nor can defendant be held liable for plaintiffs injury by virtue of section 197-3 of the Code of the Village of Ilion (see, Appio v City of Albany, 144 AD2d 869, 870; Haney v First Natl. Stores, 31 AD2d 547, 548). (Appeal from Judgment of Supreme Court, Herkimer County, Parker, J. — Summary Judgment.) Present — Green, J. P., Law-ton, Wesley, Callahan and Boehm, JJ.